                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 BLYTHE and SEAN MCDONNELL,                )
                                           )
      Plaintiffs/Counter-claim Defendants, )
                                           )
 v.                                        )
                                           )
 NATIONSTAR MORTGAGE LLC, and              )                Case No. 4:17-cv-00146-DGK
                                           )
      Defendant/Counter-claim Plaintiff,   )
                                           )
 FIELD ASSET SERVICES, LLC a/k/a           )
 ASSURANT FIELD ASSET SERVICES,            )
 SOLUTIONSTAR FIELD SERVICES, LLC, )
 SPECTRUM FIELD SERVICES, INC., and )
 SOUND MIND REAL ESTATE, LLC,              )
                                           )
      Defendants.                          )

    ORDER DENYING WITHOUT PREJUDICE MOTION TO FILE UNDER SEAL

       This lawsuit alleges the assignee on Plaintiff Blythe McDonnell’s home mortgage deed of

trust, Defendant Nationstar Mortage LLC (“Nationstar”), and the other Defendants unlawfully

entered her home and damaged it. Nationstar has filed a counterclaim alleging breach of the

mortgage note and deed of trust.

        Now before the Court is Nationstar and Defendant Solutionstar Field Services, LLC’s

Motion for Leave to File Motions for Summary Judgment, Memorandum of Law in Support of

Their Motions for Summary Judgement, and Exhibits Under Seal (Doc. 140). Nationstar and

Defendant Solutionstar Field Services, LLC (“Defendants”) seek to file everything associated with

their motions for summary judgment under seal. In support of the motion to file under seal,

Defendants correctly state that “some of the exhibits and citied portions of those exhibits within

the Motions and Memorandum of Law in Support of the Motions contain proprietary and
confidential information which is subject to the protective order previously granted by this Court

for those materials.” Mot. at 1 (emphasis added).

       There is a common law presumption that judicial records are open to the public. Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); Jessup v. Luther, 277 F.3d 926, 928-30 (7th

Cir. 2002) (Posner, J.) (“The general rule is that the record of a judicial proceeding is public.”).

This presumption is based not only on the values underlying the free-speech and free-press clauses

of the First Amendment, but also on the fact that the public cannot adequately monitor the

judiciary’s performance if records of judicial proceedings are kept secret. Jessup, 277 F.3d at 928.

       The fact that some of the exhibits in this case (and with respect to several exhibits, just a

small portion of the exhibits) contain some proprietary and confidential information does not

justify sealing everything associated in any way, shape, or form with the motions. For example,

both Defendants seek leave to file under seal a copy of the First Amended Complaint (Docs. 142-

3, 144-1). Obviously, the First Amended Complaint is a publicly available document which does

not contain any information which is proprietary or confidential and should not be sealed.

       It appears Defendants have simply filed an overbroad request. Accordingly, the motion is

DENIED WITHOUT PREJUDICE. To give Defendants ample time to file a revised motion, the

Court will not unseal the documents until April 11, 2019.

       If Defendants choose to renew the motion, it should carefully identify those portions of the

record that actually contain proprietary and confidential information. It should then seek leave to

file two copies of any document containing proprietary or confidential information: (1) an

unredacted sealed copy for the Court’s use; and (2) a copy for public viewing that has had any

proprietary or confidential information redacted. Defendants should seek to make a document




                                                 2
completely unavailable for public viewing only where all, or nearly all, of the document contains

proprietary or confidential information.

       IT IS SO ORDERED.

Date: April 4, 2019                             /s/ Greg Kays
                                                GREG KAYS, JUDGE
                                                UNITED STATES DISTRICT COURT




                                               3
